DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kakizawa et al. (US 2015/0314647) (of record), Takenaka (JP 2016-222010, see US 2018/0154695 as English equivalent) (of record), and Miyazaki et al. (US 2002/0011296).

Regarding claims 1-2, Kakizawa discloses a pneumatic tire, comprising: a tread portion (Fig. 1: 1) extending in a tire circumferential direction and having an annular shape; a pair of sidewall portions (Fig. 1: 2) disposed on both sides of the tread portion (Fig. 1: 1); a pair of bead portions (Fig. 1: 3) disposed on an inner side of the sidewall portions (Fig. 1: 2) in a tire radial direction; at least one carcass layer (Fig. 1: 4) mounted between the pair of bead portions (Fig. 1: 3) ([0016]); a plurality of belt layers (Fig. 1: 8) disposed on an outer circumferential side of the carcass layer (Fig. 1: 4) in the tread portion (Fig. 1: 1) ([0017]); and a belt cover layer (i.e. belt reinforcing layer) (Fig. 1: 9) disposed on an outer circumferential side of the belt layers (Fig. 1: 8) ([0018]).
Kakizawa further discloses that the belt layers (Fig. 1: 8) are formed of belt cords (Figs. 2-3: 10) that are monofilament wires having a wire diameter (Fig. 3: d) from 0.30 mm to 0.40 mm ([0020], [0034]), which falls within and overlaps with both claimed ranges of 0.30 mm or more and 0.45 mm or less and 0.33 mm or more and 0.40 mm or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a wire diameter of monofilament wires forming the belt cords of the belt layers. 
Kakizawa further discloses that the belt reinforcing layer (Fig. 1: 9) is formed of a belt reinforcing cord that is an organic fiber cord made of a polyethylene terephthalate fiber ([0018]). 
However, Kakizawa does not expressly recite that the belt reinforcing cord has an intermediate elongation under 2.0 cN/dtex load of from 2.0% to 4.0%.
Takenaka teaches a tire substantially similar to Kakizawa, comprising: a tread portion (Fig. 1: 12) extending in a tire circumferential direction and having an annular shape; a pair of sidewall portions (Fig. 1: 16) disposed on both sides of the tread portion (Fig. 1: 12); a pair of bead portions (Fig. 1: 18) disposed on an inner side of the sidewall portions (Fig. 1: 16) in a tire radial direction; at least one carcass layer (Fig. 1: 20) mounted between the pair of bead portions (Fig. 1: 18); a plurality of belt layers (Fig. 1: 22, 22a, 22b) disposed on an outer circumferential side of the carcass layer (Fig. 1: 20) in the tread portion (Fig. 1: 12); and a belt reinforcing layer (Fig. 1: 24) disposed on an outer circumferential side of the belt layers (Fig. 1: 22), the belt reinforcing layer (Fig. 1: 24) being formed of a belt reinforcing cord that is an organic fiber cord made of a polyethylene terephthalate fiber ([0008], [0034]-[0037]), the belt reinforcing cord having an intermediate elongation under 2.0 cN/dtex load of from 3.0% to 4.0% ([0008], [0063], [0073]), which falls within and overlaps with the claimed range of from 2.0% to 4.0%. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the intermediate elongation of the belt reinforcing cord. When the intermediate elongation is within 3.0% to 4.0%, high rigidity can be ensured and steering stability can be enhanced ([0049]). When the intermediate elongation is greater than 4.0%, rigidity of the tire decreases, and steering stability is deteriorated ([0050]). On the other hand, when the intermediate elongation is less than 3.0%, production of the organic fiber cord is difficult ([0050]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Kakizawa in order to provide the intermediate elongation of the belt reinforcing cord in the aforementioned range so as to ensure high rigidity, enhance steering stability, and provide less difficult production of the organic fiber cord, as taught by Takenaka. 
However, Kakizawa does not expressly recite that when a product of a unit mass (g/m) of the monofilament wire and a wire count of the monofilament wires per 50 mm width (wires/50 mm) in a direction orthogonal to a longitudinal direction of the monofilament wire is defined as an amount of wire, wherein the amount of wire is within a range of from 50 to 280.
Miyazaki also teaches a tire substantially similar to Kakizawa, comprising: a tread portion (Fig. 1: 2) extending in a tire circumferential direction and having an annular shape; a pair of sidewall portions (Fig. 1: 3) disposed on both sides of the tread portion; a pair of bead portions (Fig. 1: 4) disposed on an inner side of the sidewall portions (Fig. 1: 3) in a tire radial direction; at least one carcass layer (Fig. 1: 6) mounted between the pair of bead portions (Fig. 1: 4); a plurality of belt layers (Fig. 1: 7, 7a, 7b) disposed on an outer circumferential side of the carcass layer (Fig. 1: 6) in the tread portion (Fig. 1: 2); and a band (i.e. belt reinforcing layer) disposed on an outer circumferential side of the belt layers ([0018], [0020], [0033]-[0034]), the band (i.e. belt reinforcing layer) being formed of a belt reinforcing cord that is an organic fiber cord ([0034]). Miyazaki further teaches that the wire count of the monofilament wires per 5 cm (i.e. 50 mm) width in a direction orthogonal to a longitudinal direction of the monofilament wires is in a range of 30 / 5 cm to 50 / 5 cm (i.e. 30 / 50 mm to 50 / 50 mm) (Fig. 2) ([0008], [0021]). If the cord count is less than 30 (/5 cm), the belt rigidity becomes insufficient, and share strain between the plies increases, and the tendency toward cord rupture and belt edge separation increases ([0027]). If the cord count is more than 50 (/5 cm), the weight and cost increase and the belt becomes inferior in the working property ([0027]). Moreover, the diameter of the monofilament cords is in the range of 0.35 mm to 0.70 mm ([0007]), which also falls within and overlaps with the claimed ranges as well as the range disclosed by Kakizawa. If the diameter D is less than 0.35 mm, the cord rupture strength and rigidity are insufficient ([0026]). If the diameter D is more than 0.70 mm, the rigidity becomes too high and the ride comfort deteriorates ([0026]). Furthermore, Miyazaki provides an example wherein the cord weight (i.e. unit mass) of the monofilament steel cord may be 1.25 g/m for a cord count of 40 / 5 cm (Table 1), which provides for an amount of wire of 50, which falls within the claimed range of 50 to 280. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the amount of wire. The example tire having such characteristics has superior steering stability, ride comfort, and rolling resistance than the conventional and reference examples (Table 1), as well as a lower tire weight (Table 1). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Kakizawa in order to provide the amount of wire in the aforementioned amount so as to provide a tire having lower weight as well as improved steering stability, ride comfort, and rolling resistance, in addition to the various other advantages to the cord as discussed above, as taught by Miyazaki. 

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 2002/0011296) and Takenaka (JP 2016-222010, see US 2018/0154695 as English equivalent) (of record).

Miyazaki discloses a pneumatic tire, comprising: a tread portion (Fig. 1: 2) extending in a tire circumferential direction and having an annular shape; a pair of sidewall portions (Fig. 1: 3) disposed on both sides of the tread portion; a pair of bead portions (Fig. 1: 4) disposed on an inner side of the sidewall portions (Fig. 1: 3) in a tire radial direction; at least one carcass layer (Fig. 1: 6) mounted between the pair of bead portions (Fig. 1: 4); a plurality of belt layers (Fig. 1: 7, 7a, 7b) disposed on an outer circumferential side of the carcass layer (Fig. 1: 6) in the tread portion (Fig. 1: 2); and a band (i.e. belt reinforcing layer) disposed on an outer circumferential side of the belt layers ([0018], [0020], [0033]-[0034]), the band (i.e. belt reinforcing layer) being formed of a belt reinforcing cord that is an organic fiber cord ([0034]). 
Miyazaki further discloses that the belt layers are formed of belt cords that are monofilament wires having a wire diameter of 0.35 mm to 0.70 mm ([0007], [0022], [0026]), which falls within and overlaps with both claimed ranges of 0.30 mm or more and 0.45 mm or less and 0.33 mm or more and 0.40 mm or less. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for a wire diameter of monofilament wires forming the belt cords of the belt layers. 
Miyazaki further discloses an example wherein the cord weight (i.e. unit mass) of the monofilament steel cord may be 1.25 g/m for a cord count of 40 / 5 cm (Table 1), which provides for an amount of wire of 50, which falls within the claimed range of 50 to 280. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the amount of wire.
However, Miyazaki does not expressly recite that the belt reinforcing layer is formed of a belt reinforcing cord that is an organic fiber cord made of a polyethylene terephthalate fiber, or that the belt reinforcing cord having an intermediate elongation under 2.0 cN/dtex load of from 2.0% to 4.0%.
Takenaka teaches a tire substantially similar to Miyazaki, comprising: a tread portion (Fig. 1: 12) extending in a tire circumferential direction and having an annular shape; a pair of sidewall portions (Fig. 1: 16) disposed on both sides of the tread portion (Fig. 1: 12); a pair of bead portions (Fig. 1: 18) disposed on an inner side of the sidewall portions (Fig. 1: 16) in a tire radial direction; at least one carcass layer (Fig. 1: 20) mounted between the pair of bead portions (Fig. 1: 18); a plurality of belt layers (Fig. 1: 22, 22a, 22b) disposed on an outer circumferential side of the carcass layer (Fig. 1: 20) in the tread portion (Fig. 1: 12); and a belt reinforcing layer (Fig. 1: 24) disposed on an outer circumferential side of the belt layers (Fig. 1: 22), the belt reinforcing layer (Fig. 1: 24) being formed of a belt reinforcing cord that is an organic fiber cord made of a polyethylene terephthalate fiber ([0008], [0034]-[0037]), the belt reinforcing cord having an intermediate elongation under 2.0 cN/dtex load of from 3.0% to 4.0% ([0008], [0063], [0073]), which falls within and overlaps with the claimed range of from 2.0% to 4.0%. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the intermediate elongation of the belt reinforcing cord. When the intermediate elongation is within 3.0% to 4.0%, high rigidity can be ensured and steering stability can be enhanced ([0049]). When the intermediate elongation is greater than 4.0%, rigidity of the tire decreases, and steering stability is deteriorated ([0050]). On the other hand, when the intermediate elongation is less than 3.0%, production of the organic fiber cord is difficult ([0050]). One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Miyazaki in order to provide the intermediate elongation of the belt reinforcing cord in the aforementioned range so as to ensure high rigidity, enhance steering stability, and provide less difficult production of the organic fiber cord, as taught by Takenaka. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749                                                                                                                                                                                                        
/ROBERT C DYE/Primary Examiner, Art Unit 1749